
	

113 HR 5887 IH: To repeal the provisions of the Consolidated and Further Continuing Appropriations Act, 2015, which amended the Federal Election Campaign Act of 1971 to establish separate contribution limits for contributions made to national parties to support Presidential nominating conventions, national party headquarters buildings, and recounts.
U.S. House of Representatives
2014-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5887
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2014
			Mr. Kilmer introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To repeal the provisions of the Consolidated and Further Continuing Appropriations Act, 2015, which
			 amended the Federal Election Campaign Act of 1971 to establish separate
			 contribution limits for contributions made to national parties to support
			 Presidential nominating conventions, national party headquarters
			 buildings, and recounts.
	
	
		1.Repeal of separate contribution limits for certain contributions made to national committees of
			 political parties
			(a)RepealSection 101 of the Consolidated and Further Continuing Appropriations Act, 2015 is repealed, and
			 any provision of law amended by such section shall be restored as if such
			 section had not been enacted into law.
			(b)Effective DateThe amendment made by subsection (a) shall take effect as if included in the enactment of the
			 Consolidated and Further Continuing Appropriations Act, 2015.
			
